Citation Nr: 0903050	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-27 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for sinusitis as secondary 
to service-connected temporomandibular joint disease (TMJ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983, and from November 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which, inter alia, 
denied the veteran's August 2006 claim for service connection 
for sinusitis, as secondary to service-connected TMJ.

In April 2006, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge (video conference 
hearing); a copy of the transcript is associated with the 
record.

In January 2008, the Board remanded the issue as noted on the 
title page to the RO for additional development.  The case 
has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's sinusitis and his service-
connected TMJ.


CONCLUSION OF LAW

The veteran's sinusitis was neither caused nor aggravated by 
the veteran's service-connected TMJ.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated September 2006 and February 2008, provided to 
the veteran before the November 2006 rating decision and the 
October 2008 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the veteran 
of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The September 2006 letter also 
informed the veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Many of the veteran's service 
treatment records, private treatment records, and VA 
treatment records have been obtained.  Additionally, the 
veteran was provided with VA examinations: two in October 
2006, and one in May 2008.

At his November 2007 hearing before the undersigned Veterans 
Law Judge, the veteran stated that he had submitted a written 
statement from his private dentist, dated 2003 or 2004, 
stating that his sinusitis was caused by his service-
connected TMJ.  However, that letter is not of record.  In a 
January 2008 remand, the Board directed the Agency of 
Original Jurisdiction (AOJ) to obtain the document in which 
the veteran's private dentist linked the veteran's sinus 
problems to his TMJ.  In compliance with the January 2008 
remand, the AOJ sent the veteran a letter in February 2008 in 
which it specifically requested "the treatment records from 
the dentist who treated you for your temporomandibular joint 
disease, (TMJ) providing the opinion linking your TMJ to your 
sinus problems."  The veteran's representative acknowledged 
in December 2008 that "a review of the claims file indicates 
the AOJ has complied with the Board's remand directives."  
Nevertheless, the veteran did not provide VA with his 
dentist's written statement linking his sinus condition to 
his service-connected TMJ.  Under 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(c)(1), VA is required to make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  However, under 38 C.F.R. § 3.159(c)(1)(i), the 
claimant must provide enough information to identify and 
locate the existing records, including the person, company, 
agency, or other custodian holding the records.  In this 
case, the veteran has not provided VA with the name of the 
person, company, agency, or other custodian holding the 
record.  Consequently, VA is unable to obtain that document.  
VA notes that the veteran told a VA examiner in October 2006 
that his private dentist, Dr. Jolley, had related his 
sinusitis to his TMJ.  However, it is unclear whether Dr. 
Jolley is the same dentist who the veteran was referencing in 
his November 2007 hearing, because the veteran did not 
identify him either at the hearing, or in response to VA's 
February 2008 letter.  VA is in possession of a June 2006 
record from Dr. Jolley, but that document does not relate the 
veteran's sinus problems to his TMJ.  If the veteran locates 
the document in which his dentist links his sinusitis to his 
TMJ, he may submit it to VA and request that his claim be 
reopened to consider any new and material evidence.  38 
C.F.R. 
§ 3.156(a).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in March 2006 and February 2008.  
However, since the veteran's claim is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2008).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2008).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310, the regulation which governs 
claims for secondary service connection, has been amended 
recently.  38 C.F.R. § 3.310(b), effective October 10, 2006.  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  VA 
amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the left elbow and left 
shoulder disorders with the service-connected diabetes 
mellitus).  In short, in order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed). 

The veteran contends that he is entitled to service 
connection for sinusitis, as secondary to his service-
connected TMJ.  At his November 2007 hearing before the 
undersigned Veterans Law Judge, the veteran stated that his 
private dentist had written that the veteran's sinusitis was 
related to his TMJ.  Additionally, in his December 2008 Post-
Remand Brief, the veteran's representative asserted that the 
veteran's chiropractic physician also related his sinusitis 
to his TMJ.

The veteran's service treatment records show no evidence of 
sinusitis or any other sinus condition.

At his November 2007 hearing, the veteran testified that he 
was first diagnosed with sinusitis in either 2003 or 2004.  
He further stated that he sought treatment from VA for his 
sinusitis "about six months ago," which would correspond to 
May 2007.

In a September 2006 VA treatment record, a VA clinician 
diagnosed the veteran with sinusitis.  No etiological opinion 
was provided.

In an October 2006 letter, the veteran's private physician, 
W. Rutledge, M.D., wrote a letter in which he stated that the 
veteran's "TMJ disease likely does contribute to 
his...intermittent sinus problem."

Also in October 2006, a VA radiologist found that x-rays 
showed that the veteran's paranasal sinuses were normally 
developed, and clear.

Also in October 2006, the veteran was provided a VA 
examination of his nose, sinus, larynx, and pharynx.  The VA 
examiner noted that the veteran reported that his dentist, 
Dr. Jolley, had related his sinus problem to his TMJ.  
Because of its inconclusive nature, the VA examiner's 
etiological statement is quoted in its entirety:  "The 
patient's symptoms of sinus condition, of headache, and 
tinnitus, can all be partially attributed to his [TMJ]; 
however, this examiner feels that the examination reveals 
some chronic nasal obstruction secondary to a deviated nasal 
septum.  The findings of the nose and nasal airway, and 
deviated nasal septum, and possibly the sinus x-rays, can 
result in contributing to these midfrontal headaches and his 
complaints of awakening in the morning with rhinorrhea, and 
cough productive of some thickened mucus, and nasal 
congestion on a chronic basis.  There is no evidence of acute 
sinusitis or purulent sinusitis.  Again, I feel like the 
[TMJ] can be a cause for the patient's headache, tinnitus, 
and symptoms of nasal congestion.  The sinusitis is harder to 
assign the [TMJ] as an etiology, but the sinus condition or 
sinus complaints are not like a purulent sinusitis, as there 
is no history of purulent sinusitis or purulent discharge, or 
crusting."

The veteran was also provided a dental and oral VA 
examination in October 2006.  The examiner diagnosed the 
veteran with TMJ, pain to the face and jaw, limited opening 
of the mandible, and crepitation of the temporomandibular 
joints.  In his etiological opinion, the VA examiner found 
that "it is not likely that there is a causal relationship 
between the patient's service-connected TMJ and the current 
findings regarding his sinusitis."

In May 2007, the veteran's private physician, Dr. Rutledge, 
diagnosed the veteran with chronic sinusitis.  A second 
private physician, Dr. Schultz, also diagnosed the veteran 
with chronic sinusitis in May 2007, although he did not 
provide an etiological opinion.

In September 2008, the veteran was provided with another VA 
examination of his nose, sinus, larynx, and pharynx.  The VA 
examiner reviewed the claims file.  The VA examiner ordered 
paranasal sinus x-rays, which revealed an acute right 
maxillary sinusitis.  The VA examiner noted that these x-rays 
were in contrast to the veteran's October 2006 x-rays, which 
"were normal or interpreted as normal."  The VA examiner 
diagnosed the veteran with TMJ and acute right maxillary 
sinusitis.  In his etiological opinion, the VA examiner found 
that the veteran's "sinusitis is not due to or a result of 
the veteran's service-connected [TMJ] and, number two, that 
it is not likely that the veteran's service-connected TMJ has 
aggravated or accelerated his sinusitis beyond its normal 
progression."  The VA examiner went on to note that the 
veteran's midfacial pain might be attributed to his TMJ, but 
that he had acute rather than chronic sinusitis, and that 
"it is not likely that his sinusitis is due to the TMJ nor 
that the TMJ has aggravated or accelerated his sinusitis 
beyond its natural progression."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the clinicians cited above are so 
qualified, their medical opinions constitute competent 
medical evidence.

Where, as here, the Board is faced with conflicting medical 
opinions, the Board can value one medical opinion over 
another, as long as a rational basis is given.  Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999).  In this case, the Board finds that the medical 
opinions of the October 2006 dental and oral VA examiner, and 
the September 2008 nose, sinus, larynx, and pharynx VA 
examiner, outweigh the sole conflicting opinion written by 
Dr. Rutledge in October 2006.  Moreover, the September 2008 
VA examiner's medical opinion is also more probative than the 
sole conflicting opinion written by Dr. Rutledge in October 
2006, because the September 2008 VA examiner reviewed the 
veteran's claims file, whereas Dr. Rutledge gives no 
indication of having done so.  Review of the claims folder is 
significant since opinions provided are based on the correct 
facts.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board finds the October 2006 opinion of the VA nose, 
sinus, larynx, and pharynx examiner inconclusive.  The VA 
examiner stated only that "The patient's symptoms of sinus 
condition, of headache, and tinnitus, can all be partially 
attributed to his temporomandibular joint syndrome."  
[Emphasis added.]  The Board notes that the VA examiner did 
not attribute the underlying condition of sinusitis to the 
veteran's TMJ, but rather only stated that the symptoms 
associated with a sinus condition, headache, and tinnitus can 
be partially attributed to the veteran's TMJ.  Indeed, the VA 
examiner also stated that "The sinusitis is harder to assign 
the [TMJ] as an etiology."  In the absence of a conclusive 
assignation of an etiology, the Board finds this opinion 
inconclusive, and, therefore, insufficient to support a grant 
of service connection.  Medical opinions which are 
speculative, general, or inconclusive in nature cannot 
support a claim for service connection.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

A layperson's account of what a doctor purportedly said is 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Here, although the veteran claimed in his November 
2007 hearing that his dentist had told him that his sinusitis 
was related to his TMJ, nothing in the record corroborates 
that assertion.  Similarly, nothing in the record 
corroborates the veteran's assertion to the nose, sinus, 
larynx, and pharynx VA examiner in October 2006 that Dr. 
Jolley had related his sinus problem to his TMJ.  Indeed, Dr. 
Jolley made no such association in his June 2006 record.  The 
Board notes that it remanded this case in January 2008 in 
part to obtain any evidence that the veteran's dentist had 
related his sinusitis to his TMJ, and that VA sent the 
veteran notice in February 2008 that it was seeking this 
evidence, but the veteran did not provide it.  Should the 
veteran obtain new and material evidence from his dentist in 
the future, such evidence may be sent to VA.  38 C.F.R. § 
3.156(a).

The Board acknowledges that lay evidence is competent to 
establish a diagnosis when 1) a lay person is competent to 
identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this 
instance, the current diagnosis is not at issue.  Rather, at 
issue is the etiological relationship, if any, between the 
veteran's sinusitis and his service-connected TMJ.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim of sinusitis, as 
secondary to the veteran's service-connected TMJ; it follows 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
veteran's claim is denied.


ORDER

Service connection for sinusitis, as secondary to the 
veteran's service-connected TMJ, is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


